One year ago, I stood before the Assembly for the first time in this Hall (see A/72/ PV.3). I  addressed the  threats facing our world,  and  I presented a vision to achieve  a  brighter future for all of humankind. Today, I stand before the General Assembly to share the extraordinary progress that we have made. In less than two years, my Administration has accomplished more than almost any Administration in the history of our country.
America’s economy is booming like never before. Since my election, we have added $10 trillion in wealth. The stock market is  at  an all-time high in history, and jobless claims are at a 50-year low. African- American, Hispanic-American and Asian-American unemployment have all achieved their lowest levels ever recorded. We have added more than 4 million new jobs, including half a million manufacturing jobs. We passed the biggest tax cuts and reforms in American history. We started the construction of a major border wall and we have greatly strengthened border security. We have secured record funding for our military — $700 billion this year and $716 billion next year. Our military will soon be more powerful than it has ever been before.
In other words, the United States is a stronger, safer and richer country than it was when I assumed office less than two years ago. We are standing up for America and for the American people. We are also standing up for the world. This is great news for our citizens and for peace-loving people everywhere. We believe that, when nations respect the rights of their neighbours and defend the interests of their people, they can better work together to secure the blessings of safety, prosperity and peace.
Each of us here today is the emissary of a distinct culture, a rich history and a  people  bound  together by ties of memory, tradition and the values that make our homelands like nowhere else on Earth. That  is why America will always choose independence and cooperation over global governance, control and domination. I honour the right of every nation in this Hall to pursue its own customs, beliefs and traditions. The United States will not tell nations how to live or work or worship. We only ask that you honour our sovereignty in return.
From Warsaw to Brussels and from Tokyo to Singapore, it has been my highest honour to represent the United States abroad. I have forged close relationships and friendships and strong partnerships
 
with the leaders of many nations in this Hall, and our approach has always yielded incredible change.
With support from many countries here today, we have engaged with North Korea to replace the spectre of conflict with a bold and new push for peace. In June, I travelled to Singapore to meet face to face with North Korea’s leader, Chairman Kim Jong Un. We had highly productive conversations and meetings. And we agreed that it was in both countries’ interests to pursue the denuclearization of the Korean peninsula. Since that meeting, we have already seen a number of encouraging measures that few could have imagined only a short time ago.
Missiles and rockets are no longer flying in every direction, nuclear testing has stopped and some military facilities are already being dismantled. Our hostages have been released and, as promised, the remains of our fallen heroes are being returned home to lay at rest in American soil. I would like to thank Chairman Kim for his courage and for the steps he has taken, though much work remains to be done. The sanctions will stay in place until denuclearization occurs.
I also want to thank the many  Member  States who helped us reach this moment — which is in fact far greater than people might understand — for their critical support, which we will all need going forward. I would also like to extend special thanks to President Moon of South Korea, Prime Minister Abe of Japan and President Xi of China.
In the Middle East, our new approach is also yielding great strides and historic change. Following my trip to Saudi Arabia last year, the Gulf countries opened a new centre to target terrorist  financing. They are enforcing new sanctions, working with us to identify and track terrorist networks and taking more responsibility for fighting terrorism and extremism in their own region.
The United Arab Emirates, Saudi Arabia and Qatar have pledged billions of dollars to aid the people of Syria and Yemen. They are pursuing multiple avenues to end Yemen’s horrible, horrific civil war. Ultimately, it is up to the nations of the region to decide what kind of future they want for themselves and their children.
For that reason, the United States is working with the Gulf Cooperation Council, Jordan and Egypt to establish a regional strategic alliance so that MiddleEastern nations can advance prosperity, stability and security across their home region.
Thanks to the United States military and our partnership with many nations, I am pleased to report that the bloodthirsty killers known as the Islamic State in Iraq and the Sham have been driven out from the territory they once held in Iraq and Syria. We will continue to work with friends and allies to deny radical Islamic terrorists any funding, territory or support or any means of infiltrating our borders.
The ongoing tragedy in Syria is heartbreaking. Our shared goals must be the de-escalation of military conflict, along with a political solution that honours the will of the Syrian people. In this vein, we urge that the United Nations-led peace process be reinvigorated. Rest assured, the United States will respond if chemical weapons are deployed by the Al-Assad regime.
I commend the people of Jordan and other neighbouring countries for hosting refugees  from  this brutal civil war. As we see in Jordan, the most compassionate policy is to place refugees as close to their homes as possible to ease their eventual return as part of the rebuilding process. This approach also stretches finite resources to help far more people, increasing the impact of every dollar spent.
Every solution to the humanitarian crisis in Syria must also include a strategy to address the brutal regime that has fuelled and financed it: the corrupt dictatorship in Iran. Iran’s leaders sow chaos, death and destruction. They do not  respect their neighbours or  borders or  the sovereign rights of nations. Instead, Iran’s leaders plunder the nation’s resources to enrich themselves and spread mayhem across the Middle East and far beyond. The Iranian people are rightly outraged that their leaders have embezzled billions of dollars from Iran’s treasury, seized valuable portions of the economy and looted the people’s religious endowments — all to line their own pockets and send their proxies to wage war. Not good.
Iran’s neighbours have paid a heavy toll for the regime’s agenda of aggression and expansion. That is why so many countries in the Middle East strongly supported my decision to withdraw the United States from the horrible 2015 Iran nuclear deal and reimpose nuclear sanctions. The Iran deal was a windfall for Iran’s leaders. In the years since the deal was reached, Iran’s military budget grew nearly 40 per cent. The dictatorship used the funds to build nuclear-capable
 
missiles, increase internal repression, finance terrorism and fund havoc and slaughter in Syria and Yemen.
The United States has launched a campaign of economic pressure to deny the regime the funds it needs to advance its bloody agenda. Last month, we began reimposing hard-hitting nuclear sanctions that had been lifted under the Iran deal. Additional sanctions will resume 5 November, and more will follow. And we are working with countries that import Iranian crude oil to cut their purchases substantially. We cannot allow the world’s leading sponsor of terrorism to possess the planet’s most dangerous weapons. We cannot allow a regime that chants “Death to America” and threatens Israel with annihilation to possess the means to deliver a nuclear warhead to any city on Earth. We just cannot do it. We ask all nations to isolate Iran’s regime as long as its aggression continues. And we ask all nations to support Iran’s people as they struggle to reclaim their religious and righteous destiny.
This year, we also took another significant step forward in the Middle East. In recognition of every sovereign State’s right to determine its own capital, I moved the United States Embassy in Israel to Jerusalem. The United States is committed to a future of peace and stability in the region, including peace between the Israelis and the Palestinians. That aim is advanced, not harmed, by acknowledging the obvious facts. America’s policy of principled realism means we will not be held hostage to old dogmas, discredited ideologies and so- called experts who have been proven wrong over the years, time and time again. That is true not only in matters of peace, but in matters of prosperity.
We believe that trade must be fair and reciprocal. The United States will not be taken advantage of any longer. For decades, the United States opened its economy — the largest, by far, on Earth — with few conditions. We allowed foreign goods from all over the world to flow freely across our borders. Yet other countries did not grant us fair and reciprocal  access to  their markets  in return. Even worse, some countries abused their openness to dump their products, subsidize their goods, target our industries and manipulate their currencies to gain unfair advantage over our country. As a result, our trade deficit ballooned to nearly $800 billion a year. For that reason, we are systematically renegotiating broken and bad trade deals.
Last month, we announced a ground-breaking United States-Mexico trade agreement. And just yesterday, I
stood with President Moon to announce the successful completion of the brand new United States-Korea trade deal. And that is just the beginning. Many nations in this Hall will agree that the world trading system is in dire need of change. For example, countries were admitted to the World Trade Organization (WTO) that violate every single principle on which the organization is based. While the United States and many other nations play by the rules, those countries use Government-run industrial planning and State-owned enterprises to rig the system in their favour. They engage in relentless product dumping, forced technology transfer and the theft of intellectual property.
The United States lost more than 3 million manufacturing jobs, nearly a quarter of all steel jobs and 60,000 factories after China joined the  WTO. And we have racked up $13 trillion in trade deficits over the past two decades. But those days are over. We will no longer tolerate such abuse. We will not allow our workers to be victimized, our companies to be cheated and our wealth to be plundered and transferred. America will never apologize for protecting its citizens. The United States has just announced tariffs on another
$200 billion in Chinese-made goods — for a total, so far, of $250 billion. I have great respect and affection for my friend President Xi, but I have made it clear that our trade imbalance is just not acceptable. China’s market distortions and the way they deal cannot be tolerated. As my Administration has demonstrated, America will always act in our national interests.
I spoke before this body last year (see A/72/PV.3) and warned that the Human Rights Council had become a grave embarrassment to this institution, shielding egregious human rights abusers while bashing America and its many friends. Our Ambassador to the United Nations, Nikki Haley, laid out a clear agenda for reform, but despite reported and repeated warnings,  no action at all was taken. The United States took the only responsible course. We withdrew from the Human Rights Council, and we will not return until real reform is enacted. For similar reasons, the United States will provide no support or recognition to the International Criminal Court (ICC). As far as America is concerned, the ICC has no jurisdiction, no legitimacy and no authority. The ICC claims near-universal jurisdiction over the citizens of every country, violating all principles of justice, fairness and due process. We will never surrender America’s sovereignty to an unelected, unaccountable global bureaucracy. America is governed
 
by Americans. We reject the ideology of globalism and we embrace the doctrine of patriotism. Around the world, responsible nations must defend against threats to sovereignty not just from global governance, but also from other new forms of coercion and domination.
In America, we believe strongly in energy security for ourselves and for our allies. We have become the largest energy producer anywhere on the face of the Earth. The United States stands ready to export our abundant, affordable supply of oil, clean coal and natural gas. The Organization of Petroleum Exporting Countries (OPEC) and OPEC nations, are, as usual, ripping off the rest of the world, and I do not like it. Nobody should like it. We defend many of those nations for nothing, and then they take advantage of us by giving us high oil prices. Not good. We want them to stop raising prices. We want them to start lowering prices. And they must contribute substantially to military protection from now on. We are not going to put up with such horrible prices much longer. Reliance on a single foreign supplier can leave a nation vulnerable to extortion and intimidation. That is why we congratulate European States, such as Poland, for leading the construction of a Baltic pipeline so that nations are not dependent on Russia to meet their energy needs. Germany will become totally dependent on Russian energy if it does not immediately change its course.
Here, in the western hemisphere, we are committed to maintaining our independence from the encroachment of expansionist foreign powers. It has been the formal policy of our country since President Monroe to reject the interference of foreign nations in this hemisphere and in our own affairs.
The United States recently strengthened our laws to better screen foreign investments in our country for national security threats, and we welcome cooperation with countries in the region and around  the  world that wish to do the same. You need to do it for your own protection.
The United States is also working with partners in Latin America to confront threats to sovereignty from uncontrolled migration. Tolerance of human smuggling and trafficking is not humane. It is horrible thing that is going on, at levels that nobody has ever seen before. It is very cruel. Illegal immigration funds criminal networks, ruthless gangs and the flow of deadly drugs. Illegal immigration exploits vulnerable populations, hurts hard-working citizens and has produced a vicious
cycle of crime, violence and poverty. Only by upholding national borders and destroying criminal gangs  can we break that cycle and establish a  real foundation  for prosperity.
We recognize the right of every nation in this Hall to set its own immigration policy in accordance with its national interests, just as we  ask other countries   to respect our own right to  do  the  same —  which  we are doing. That is one reason the United States  will not participate in the new global compact for migration. Migration should not be governed by an international body that is unaccountable to our own citizens. Ultimately, the only long-term solution to the migration crisis is to help people build more hopeful futures in their home countries, to make their countries great again.
Currently, we are witnessing a human tragedy, to give an example, in Venezuela. More than 2 million people have fled the anguish inflicted by the socialist Maduro regime and its Cuban sponsors. Not long ago, Venezuela was one of the richest countries on Earth. Today socialism has bankrupted the oil-rich nation and driven its people into abject poverty. Almost everywhere socialism or communism has been tried, it has produced suffering, corruption and decay.
Socialism’s thirst for power leads to expansion, incursion and oppression. All nations of the world should resist socialism and the misery that it  brings  to everyone. In that spirit, we ask the nations that are gathered here to join us in calling for the restoration  of democracy in Venezuela. Today we are announcing additional sanctions against the repressive regime, targeting Maduro’s inner circle and close advisers.
We are grateful for all the work the United Nations does around the world to help people build better lives for  themselves and their families. The United States  is by far the world’s largest giver of foreign aid, but few give anything to us. That is why we are taking a hard look at United States foreign assistance. That will be headed up by Secretary of State Mike Pompeo. We will examine what is working, what is not working  and whether the countries that receive our dollars and our protection also have our interests at heart. Moving forward, we are only going to give foreign aid to those that respect us and, frankly, are our friends. We expect other countries to pay their fair share of the cost of their defence.
 
The United States is committed to making the United Nations more effective and accountable. I have said many times that the United Nations has unlimited potential. As part of our reform effort, I have told our negotiators that the United States will not pay more than 25 per cent of the United Nations peacekeeping budget. That will encourage other countries to step up, get involved and share the very large burden. We are working to shift more of  our funding from assessed  to voluntary contributions, so that we can target American resources to the programmes with the best record of success. Only when each of us does its part and contributes its share can we realize the highest aspirations of the United Nations.
We must pursue peace without fear, hope without despair and security without apology. Looking around this Hall, where so much history has transpired, we think of the many before us who have come here to address the challenges of their nations and times. Our thoughts turn to the same question that ran through all their speeches and resolutions, through every word and every hope. It is a question of what kind of world we will leave for our children and what kind of nations they will inherit. The dreams that fill this Hall today are as diverse as the people that have stood at this rostrum, and as varied as the countries represented here in this body. It really is something. It really is great history.
There  is  India,  a  free  society  with  more  than 1 billion people, successfully lifting countless millions out of poverty and into the middle class. There is Saudi Arabia, where King Salman and the Crown Prince are pursuing bold new reforms. There is Israel, proudly celebrating its seventieth anniversary as a thriving democracy in the holy land. In Poland, a great people are standing up for their independence, security and sovereignty. Many countries are pursuing their own unique visions, building their own hopeful futures and chasing their own wonderful dreams of destiny, legacy and a home. The whole world is richer and humanity is better because of this beautiful constellation of nations, each very special, each very unique and each shining brightly in its part of the world. In each one, we see the awesome promise of a people bound together by a shared past and working towards a common future.
As for Americans, we know what kind of future we want for ourselves. We know what kind of nation America must always be. In America we believe in the majesty of freedom and the dignity of the individual. We believe in self-government and the rule of law. And we prize
the culture that sustains our liberty — a culture built on strong families, deep faith and fierce independence. We celebrate our heroes, we treasure our traditions and, above all, we love our country.
Inside everyone in this great Hall today, and everyone listening around the globe, there is the heart of a patriot that feels the same powerful love for your nation and the same intense loyalty to your homeland. The passion that burns in the hearts of patriots and the souls of nations has inspired reform and revolution, sacrifice and selflessness, scientific breakthroughs and magnificent works of art. Our task is not to erase it, but to embrace it — to build with it, to draw on its ancient wisdom and to find within it the will to make our nations greater, our regions safer and the world better.
To unleash that incredible potential in our people, we must defend the foundations that make it all possible. Sovereign and independent nations are the only vehicles where freedom has ever survived, democracy has ever endured and peace has ever prospered. And so we must protect our sovereignty and our cherished independence above all. When we do, we will find new avenues for cooperation unfolding before us. We will find a new passion for peacemaking rising within us. We will find new purpose, new resolve and new spirit flourishing all around us and making this a more beautiful world in which to live.
Together let us choose a future of patriotism, prosperity and pride. Let us choose peace and freedom over domination and defeat. Let us  come here to this place to stand up for our people and their nations — forever strong, forever sovereign, forever just and forever thankful for the grace, goodness and glory of God. God bless you and God bless the nations of the world.
